 
 
I 
111th CONGRESS
1st Session
H. R. 397 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Courtney (for himself and Mr. Neal of Massachusetts) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To extend the authorization of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994, and for other purposes. 
 
 
1.Quinebaug and Shetucket Rivers Valley National Heritage Corridor
(a)Termination of Authority Section 106(b) of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking September 30, 2009 and inserting September 30, 2015.
(b)Evaluation; ReportSection 106 of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by adding at the end the following:

(c)Evaluation; Report
(1)In generalNot later than 3 years before the date on which authority for Federal funding terminates for the Corridor, the Secretary shall—
(A)conduct an evaluation of the accomplishments of the Corridor; and
(B)prepare a report in accordance with paragraph (3).
(2)EvaluationAn evaluation conducted under paragraph (1)(A) shall—
(A)assess the progress of the management entity with respect to—
(i)accomplishing the purposes of this title for the Corridor; and
(ii)achieving the goals and objectives of the management plan for the Corridor;
(B)analyze the Federal, State, local, and private investments in the Corridor to determine the leverage and impact of the investments; and
(C)review the management structure, partnership relationships, and funding of the Corridor for purposes of identifying the critical components for sustainability of the Corridor.
(3)Report
(A)In generalBased on the evaluation conducted under paragraph (1)(A), the Secretary shall prepare a report that includes recommendations for the future role of the National Park Service, if any, with respect to the Corridor.
(B)Required analysisIf the report prepared under subparagraph (A) recommends that Federal funding for the Corridor be reauthorized, the report shall include an analysis of—
(i)ways in which Federal funding for the Corridor may be reduced or eliminated; and
(ii)the appropriate time period necessary to achieve the recommended reduction or elimination.
(C)Submission to congressOn completion of the report, the Secretary shall submit the report to—
(i)the Committee on Energy and Natural Resources of the Senate; and
(ii)the Committee on Natural Resources of the House of Representatives..
(c)Authorization of AppropriationsSection 109(a) of the Quinebaug and Shetucket Rivers Valley National Heritage Corridor Act of 1994 (16 U.S.C. 461 note; Public Law 103–449) is amended by striking $10,000,000 and inserting $15,000,000. 
 
